Citation Nr: 0728112	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for a low back disorder, as secondary 
to a service-connected right knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1977 to January 
1980.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.      

The issue of secondary service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The RO denied the veteran's service connection claim for 
hearing loss, which the veteran appealed to the Board in a 
May 2006 VA Form I-9 substantive appeal.  

2.	On May 10, 2007, prior to the promulgation of a decision 
in this appeal, VA received notification from the veteran 
that a withdrawal is requested for his service connection 
claim for hearing loss.  
      

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the service connection 
claim for hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2006, the veteran appealed to the Board a service 
connection claim for hearing loss.  This claim was certified 
to the Board in January 2007.  

But in statement received by VA on May 10, 2007, the veteran 
withdrew this claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be made 
by the claimant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2006).  

The veteran has withdrawn his appeal of the RO's denial of 
his service connection claim for hearing loss.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration of this issue.    

Accordingly, the Board does not have jurisdiction to review 
the appeal of the RO's decision denying the veteran's service 
connection claim for hearing loss.    


ORDER

The appeal of the RO's denial of the veteran's service 
connection claim for hearing loss is dismissed.


REMAND

The veteran claims service connection for a low back disorder 
as secondary to his service-connected right knee disorder.    

The Board notes, however, that the veteran has not been 
notified for this claim in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

In particular, the veteran has not been notified of the 
elements that comprise a secondary service connection claim, 
and of the evidence needed to establish secondary service 
connection.    

Accordingly, the case is REMANDED for the following action:

The RO should review the record and 
ensure that all notification 
requirements under the VCAA are 
satisfied for the veteran's secondary 
service connection claim for a low back 
disorder.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


